UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4009


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NATHANE JOHN BLACKMON, a/k/a Nathan Blackmon,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:11-cr-00231-F-2)


Submitted:   December 22, 2016            Decided:   January 9, 2017


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal  Public   Defender,  Raleigh,  North
Carolina, for Appellant.     John Stuart Bruce, Acting United
States Attorney, Jennifer P. May-Parker, Phillip A. Rubin,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nathane John Blackmon appeals the district court’s order

revoking his supervised release and sentencing him to 24 months’

imprisonment.           Finding no reversible error, we affirm.

      “A    district        court    has     broad       discretion         when      imposing    a

sentence         upon     revocation        of       supervised          release.”           United

States v. Webb, 738 F.3d 638, 640 (4th Cir. 2013).                                      “We will

affirm      a    revocation       sentence       if     it    is    within      the     statutory

maximum and is not ‘plainly unreasonable.’”                              Id. (quoting United

States v. Crudup, 461 F.3d 433, 438 (4th Cir. 2006)).                                         “When

reviewing whether a revocation sentence is plainly unreasonable,

we   must       first    determine        whether      it    is    unreasonable         at    all.”

United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010).                                    A

revocation sentence is procedurally reasonable if the district

court    adequately         explains       the    sentence         after    considering         the

Sentencing Guidelines’ Chapter Seven policy statements and the

applicable 18 U.S.C. § 3553(a) (2012) factors.                                  See 18 U.S.C.

§ 3583(e) (2012); Thompson, 595 F.3d at 546-47.

      Blackmon           claims      that        his        sentence       is      procedurally

unreasonable           because      the    district          court       failed    to     explain

adequately its reasons for imposing a 24-month sentence, which

equaled         the     statutory     maximum          and    exceeded       the      applicable

Sentencing Guidelines’ advisory policy statement range.                                      Having

reviewed         the     record,     we     find        that       the     district      court’s

                                                 2
explanation     of    this   sentence,   although     brief,       was   sufficient

under   the    circumstances.        See     Thompson,       595    F.3d       at     547

(discussing standard).          We therefore conclude that Blackmon’s

sentence is not plainly unreasonable.

     Accordingly, we affirm the district court’s judgment.                            We

dispense      with    oral   argument    because      the    facts       and        legal

contentions     are    adequately   presented    in    the    materials         before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         3